DETAILED ACTION
The response filed on 07/20/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 14 are amended.
Claims 7 and 17 are cancelled.
No new claim(s) is/are added.
Claims 1-6 , 8-16 and 18-20 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Savanah McLendon (Reg. No. 79,403) on 27 & 29 July 2022.
The application has been amended as follows: 
IN THE CLAIM(S):
Please amend claims 1 and 14 as follows:
In Claim 1, line 26, please replace the word “passive” with --active--.
In Claim 14, line 43, please replace the word “passive” with --active--.

Response to Arguments
Applicant’s arguments, see Remarks (on page 12-14), filed 07/20/2022, with respect to claims 1 and 14 have been fully considered and are persuasive because independent claims 1 and 14 are further amended via Examiner’s Amendment as reflected set forth in above.  Therefore, the 35 U.S.C. § 103 rejections of claims 1-20 have been withdrawn.  

Allowable Subject Matter
Claims 1-6, 8-16 and 18-20 (renumbered as 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 14 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments in combination with Examiner’s Amendment as reflected set forth in above.
Claims 2-6, 8-13, 15-16 and 18-20 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462